                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT SCOTT FEAMSTER,                             Case No. 18-cv-01327-HSG
                                   8                    Plaintiff,                          ORDER GRANTING DEFENDANT'S
                                                                                            MOTION TO DENY CLASS
                                   9             v.                                         CERTIFICATION
                                  10     GACO WESTERN, LLC,                                 Re: Dkt. No. 74
                                  11                    Defendant.

                                  12          Pending before the Court is Defendant’s motion to deny class certification. Dkt. Nos. 74
Northern District of California
 United States District Court




                                  13   (“Mot.”), 84 (“Opp.”), 86 (“Reply”). For the reasons provided below, the Court GRANTS
                                  14   Defendants’ motion to deny class certification.
                                  15     I.   BACKGROUND
                                  16          Plaintiff Scott Feamster, proceeding pro se, filed this putative class action on February 28,

                                  17   2018, alleging violations of California’s Unfair Competition Law (“UCL”), Consumers Legal

                                  18   Remedies Act (“CLRA”), and seven common law claims, including breach of express warranty,

                                  19   negligence, strict product liability, and fraudulent misrepresentation. See Dkt. No. 1 (“Compl.”).

                                  20   Plaintiff alleges that he purchased Defendant Gaco Western’s spray foam (“Foam” or “SPF”)

                                  21   product to provide insulation to his home. Id. at ¶ 1. After Plaintiff’s general contractor applied

                                  22   the product, the Foam “had begun to shrink and had not bonded in the Feamster’s home.” Id. at ¶

                                  23   4. Defendant’s representatives investigated the situation, and on May 12 or 13, 2016, they

                                  24   “indicated that the cause of the failed foam was a defect in the product—a formulation error that

                                  25   was present in the entire batch of foam.” Id. at ¶ 5. Due to the Foam defect, Plaintiff alleges that

                                  26   he and other putative class members incurred property damage.

                                  27          Plaintiff identifies a putative class consisting of “[a]ll individuals who have Gaco Western

                                  28   foam installed in their California residence, business, or other structure, where such foam is of the
                                   1   same formulation and/or from the same batch as the Gaco Western foam installed in Plaintiff’s

                                   2   home.” Id. at ¶ 23.

                                   3    II.    LEGAL STANDARD
                                   4           Federal Rule of Civil Procedure 23 governs class actions, including the issue of class

                                   5   certification. Class certification is a two-step process. To warrant class certification, a plaintiff

                                   6   “bears the burden of demonstrating that she has met each of the four requirements of Rule 23(a)

                                   7   and at least one of the requirements of Rule 23(b).” Zinser v. Accufix Research Inst., Inc., 253

                                   8   F.3d 1180, 1186 (9th Cir.), amended on denial of reh’g, 273 F.3d 1266 (9th Cir. 2001); see also

                                   9   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011) (“A party seeking class certification

                                  10   must affirmatively demonstrate [her] compliance with the Rule.”).

                                  11           Rule 23(a) provides that a district court may certify a class only if: “(1) the class is so

                                  12   numerous that joinder of all members is impracticable; (2) there are questions of law or fact
Northern District of California
 United States District Court




                                  13   common to the class; (3) the claims or defenses of the representative parties are typical of the

                                  14   claims or defenses of the class; and (4) the representative parties will fairly and adequately protect

                                  15   the interests of the class.” Fed. R. Civ. P. 23(a). That is, the class must satisfy the requirements of

                                  16   numerosity, commonality, typicality, and adequacy of representation to maintain a class action.

                                  17   Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 588 (9th Cir. 2012).

                                  18   III.    ANALYSIS
                                  19           Defendant brings a motion to deny class certification before Plaintiff brought a motion to

                                  20   certify a class. “Rule 23 does not preclude a defendant from bringing a ‘preemptive’ motion to

                                  21   deny certification.” Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 939 (9th Cir. 2009).

                                  22   Instead, “[a] defendant may move to deny class certification before a plaintiff files a motion to

                                  23   certify a class,” id., especially here where Plaintiff failed to file its motion for class certification by

                                  24   August 2, 2019, as ordered by the Court. See Dkt. No. 47. Accordingly, the Court addresses the

                                  25   merits of the motion.

                                  26           Defendant argues that the Court should deny class certification because Plaintiff cannot

                                  27   establish numerosity by a preponderance of the evidence. See generally Mot. Based on the

                                  28   evidence presented by the parties, the Court agrees. While there is no minimum number of
                                                                                           2
                                   1   members needed for a suit to proceed as a class action, Plaintiffs must show that “the class is so

                                   2   numerous that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). Here,

                                   3   Defendant presents evidence that there were only two shipments of potentially defective product

                                   4   sent to California. Specifically, Defendant notes that “[t]here were six sales of the Foam from

                                   5   October 15, 2015 to February 16, 2016” in California, with “three sales of batch number

                                   6   W15K0034, and three sales of batch number W15K0382.” Dkt. No. 74-1 at ¶ 8, Ex. C at 3. The

                                   7   sales went primarily to Performance Foam Tech, the supplier used by Plaintiff, and about $1,950

                                   8   worth of product went to Chemtek Foam and Coatings Inc. Dkt. No. 94, Ex. A at ¶ 4. While

                                   9   Defendants were unable to present conclusive evidence that Plaintiff was the only consumer to

                                  10   have the product installed in California, the evidence minimally shows that joinder of all members

                                  11   is not impracticable. Instead, there are only two suppliers with a very limited quantity of product

                                  12   that had possible sales within California, and one is the supplier that sold the product used at
Northern District of California
 United States District Court




                                  13   Plaintiff’s property. It appears that only a limited number of customers besides Plaintiff could

                                  14   possibly have had the Foam installed on their property. This fails to show by a preponderance of

                                  15   the evidence that the class is sufficiently numerous.

                                  16          Plaintiff’s only response to this evidence is his statement that “Gaco-Western shipped at

                                  17   least nine (9) batch designations in 63 batches to at least 191 customers.” Opp. at 22. There is no

                                  18   evidence to support this statement, or to connect it to the relevant putative class of California

                                  19   consumers. “In considering a motion for class certification, the substantive allegations of the

                                  20   complaint are accepted as true, but ‘the court need not accept conclusory or generic allegations

                                  21   regarding the suitability of the litigation for resolution through a class action.’” In re Optical Disk

                                  22   Drive Antitrust Litig., No. 10-MD-02143-RS, 2017 WL 6448192, at *2 (N.D. Cal. Dec. 18, 2017).

                                  23   Plaintiff needs to establish by a preponderance of the evidence that the class is sufficiently

                                  24   numerous, and this statement, without any supporting evidence to contradict that presented by

                                  25   Defendant, does not do so.

                                  26          Plaintiff’s additional statement that Defendant’s “Motion and Declaration show that two

                                  27   people received two defective [Foam] batches,” also fails. See Opp. at 24. Defendant’s evidence

                                  28   shows that the defective batches were sold to Performance Foam Tech and Chemtek Foam and
                                                                                          3
                                   1   Coatings Inc., both suppliers. Dkt. No. 74-1 at ¶ 8, Ex. C at 3. These two suppliers are not

                                   2   separate consumers that received the Foam, and the key question is what consumers had the Foam

                                   3   installed on their property. The only evidence in the record of a consumer receiving the defective

                                   4   product concerns Plaintiff. Moreover, evidence regarding two consumers would not establish

                                   5   numerosity by a preponderance of the evidence. See Harik v. California Teachers Ass’n, 326 F.3d

                                   6   1042, 1051 (9th Cir. 2003) (finding that seven, nine, and ten members, respectively would not

                                   7   establish numerosity).

                                   8             Importantly, even if Plaintiff could establish numerosity by a preponderance of the

                                   9   evidence, the Court also denies class certification because Plaintiff cannot establish that he will

                                  10   “fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). A pro se

                                  11   plaintiff may represent his own interests but may not represent a class without representation. See

                                  12   Smith v. Quigley, No. 14-CV-05974-RBL (JRC), 2016 WL 3218804, at *2 (W.D. Wash. June 10,
Northern District of California
 United States District Court




                                  13   2016) (“Plaintiff[], proceeding pro se and without counsel, [is] not qualified to act as class

                                  14   representative[] as [he is] unable to fairly represent and adequately protect the interests of the

                                  15   class.”); see also Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962) (holding that “a litigant

                                  16   appearing in propria persona has no authority to represent anyone other than himself”). Plaintiff is

                                  17   no longer represented in this action after his counsel withdrew on July 19, 2019. See Dkt. No. 62.

                                  18   The Court granted Plaintiff additional time to obtain new counsel, but he has not done so.

                                  19   Plaintiff’s decision to proceed pro se comes with the consequence that he cannot be adequate to

                                  20   represent a class.

                                  21             Finally, Defendant asks the Court to dismiss the action for lack of subject matter

                                  22   jurisdiction. Mot. at 7. However, the Ninth Circuit has held “that continued jurisdiction under

                                  23   [CAFA] ‘does not depend on certification.’” United Steel, Paper & Forestry, Rubber, Mfg.,

                                  24   Energy, Allied Indus. & Serv. Workers Int’l Union, AFL-CIO, CLC v. Shell Oil Co., 602 F.3d

                                  25   1087, 1092 (9th Cir. 2010) (quoting Cunningham Charter Corp. v. Learjet, Inc., 592 F.3d 805,

                                  26   806 (7th Cir. 2010)). Accordingly, the Court denies Defendant’s request to dismiss the entire

                                  27   action.

                                  28             //
                                                                                           4
                                       IV.    CONCLUSION
                                   1
                                              Because Plaintiff cannot establish numerosity or adequacy of representation, and either
                                   2
                                       failure provides sufficient basis to deny class certification, the Court GRANTS Defendants’
                                   3
                                       motion.
                                   4
                                              The Court sets a further case management conference for March 31, 2020 at 2:00 p.m. The
                                   5
                                       parties are directed to meet and confer in an attempt to submit a joint statement by March 24, 2020
                                   6
                                       detailing a proposed case schedule for the remainder of the case. This should minimally include
                                   7
                                       deadlines for dispositive motions, pretrial conference, and trial, and should conform to the Court’s
                                   8
                                       standing orders. If the parties cannot agree on a joint statement, they may submit separate
                                   9
                                       statements by March 24, 2020. See Civil Local Rule 16-9(a).
                                  10
                                              At the case management conference, Defendant’s counsel should further be prepared to
                                  11
                                       discuss the reason for the fundamental discrepancies in the document filed as Dkt. No. 74-1 and
                                  12
Northern District of California




                                       the declaration recently filed as Dkt. No. 94 regarding whether Plaintiff was the only consumer to
 United States District Court




                                  13
                                       receive the defective product.
                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: 3/6/2020
                                  16
                                                                                       ______________________________________
                                  17                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
